THOMAS, Circuit Judge,
concurring in part and dissenting in part:
I concur in all of the majority’s opinion except Section I, from which I respectfully dissent. BIA agent Lietch testified at trial that federal authorities “had the Tribal police looking for Walker” and that he intended to question Walker after he was arrested by tribal authorities. His contemporaneous notes indicate that “we have tribal charges, warrants, against the—and the tribal police are helping us look for the mother and her boyfriends.” Walker was arrested by the tribal police on a charge of “illicit cohabitation.” He was then questioned in tribal jail numerous times over a period of several days. He was not arraigned on federal charges for another month.
Federal Rule of Criminal Procedure 5(a) requires that a person arrested for a federal crime must be taken before a magistrate “without unnecessary delay.” Confessions obtained in violation of proper presentment are generally inadmissible unless made within the six hour safe harbor provided in 18 U.S.C. § 3501(c) or “if public policy concerns weigh in favor of admission.” United States v. Padilla-Mendoza, 157 F.3d 730, 731 (9th Cir.1998). However, if local authorities acted in collusion with federal officers to arrest and detain someone in order to interrogate him in violation of his right to prompt federal presentment, a confession obtained during this period must be suppressed. United States v. Alvarez-Sanchez, 511 U.S. 350, 359, 114 S.Ct. 1599, 128 L.Ed.2d 319 (1994).
Given the pretextual tribal charges and the admissions of BIA agent Lietch, I would hold that Walker was deprived of his right of prompt presentment, and that his confession should therefore be suppressed.